Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	The following RESTRICTION requirement is in response to App 16553740 filed 09/21/2020. A telephone call was made to Attorney Nathaniel T. Wallace Reg.# 48909 to request an oral election to the above restriction requirement, but the party was not reached. 
Status of the Claims
Claim 1 has been canceled and Claims 2-20 have been added by preliminary amendment
Claims 2-20 are currently pending of which Claims 8-10, 12 are subject to restriction requirement. 
Election/Restriction
Claims 8-10, 12 are dependent and subject to a restriction requirement.
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Specie Grouping 1 representing dependent Claim 8 directed to “consent obtained via enrollment at a web site of said operator of said payment network”, corresponding to the embodiment of Original Spec. p.24 lines 22-24. 
Specie Grouping 2 representing Claim 9, 10 directed to “consent obtained via enrollment at a web site of said operator of said social media site and made available to said operator of said payment network”, corresponding to the embodiment of Original Spec p.24 lines 24-27. 
Specie Grouping 3 representing Claim 12 directed to “consent obtained from said entity via enrollment at a web site of said at least one issuer of payments accounts” corresponding to the embodiment of Original Spec p.25 lines 14-5. 
The species are independent or distinct because they recite different or distinct forms of “enrollment” with respect to: 
“payment network” (Specie Grouping 1), versus
“social media site” (Specie Grouping 2), versus
“issuer of payments accounts” (Specie Grouping 3)
In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claim 2 is currently generic in the Specie Grouping for each of the corresponding dependent claims identified above.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
	(B) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter:
	Here, the Examiner will have to focused the search for “enrollment” with respect to 
“payment network” (Specie Grouping 1), versus
“social media site” (Specie Grouping 2), versus
“issuer of payments accounts” (Specie Grouping 3)
	(C) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	-> separate keywords and queries of both patentable and non-patentable literature with respect to each of:
payment network, scheme, architecture possible considering G06Q 20/30 to address enrollment characterized by use of specific network in payment architecture (Specie Grouping 1), 
“social media site” peer-to-peer, p2p, social constructs etc. with probable considerations of social networking in G06Q50/01 (Specie Grouping 2), versus
“issuer of payments accounts”, debtor to issuer relationships etc. in the consent and enrollment corresponding to the payment architecture per G06Q20/42 (Specie Grouping 3)
    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624 A
	May 22nd, 2022